926 So. 2d 445 (2006)
David PETTY, Appellant,
v.
STATE of Florida, Appellee.
No. 1D05-5595.
District Court of Appeal of Florida, First District.
April 13, 2006.
Appellant, pro se.
Charlie Crist, Attorney General; Felicia A. Wilcox, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
The appellant appeals the trial court's summary denial of his motion to correct illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a). We affirm the trial court's summary denial of the appellant's motion without comment; however, in denying the appellant's motion the trial court included language barring the appellant from future pro se filings. In the context of pro se criminal defendants, the Florida Supreme Court has held that before the trial court can sanction a defendant by imposing a bar to future pro se filings, a defendant must be given notice and the opportunity to respond. State v. Spencer, 751 So. 2d 47, 48-49 (Fla.1999). Following the holding of Spencer, this Court has consistently reversed trial court orders which bar future pro se filings that are imposed without providing the required notice and opportunity to respond. See, e.g., Jackson v. Parkhouse, 826 So. 2d 478, 480 (Fla. 1st DCA 2002); Long v. State, 793 So. 2d 1141 (Fla. 1st DCA 2001). *446 On appeal the appellant argues, and the State concedes, that no such notice and opportunity to respond was provided. Accordingly, that part of the trial court's order barring future pro se filings is REVERSED and the cause REMANDED for further consideration consistent with this opinion.
AFFIRMED in part, REVERSED in part, and REMANDED.
BENTON, POLSTON, and THOMAS, JJ., concur.